         Case 3:20-cv-00173-KAD Document 39 Filed 05/11/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT
                                  :
                                  :
 KEVIN LINDSAY,                   :      No. 3:20-cv-173 (KAD)
      Plaintiff,                  :
                                  :
      v.                          :
                                  :
 UNIVERSITY OF CONNECTICUT        :
 HEALTH CENTER, et al.,           :
      Defendants.

    ORDER RE: Motion to Review Local Rule 7(f) [Doc. No. 37] and Motion to Amend
                            Defendants [Doc. No. 38]

       On May 1, 2020, the Court denied plaintiff Kevin Lindsay’s motions to amend to add

Nurse Marceau and Correctional Officers Doe as defendants for two reasons, failure to comply

with Local Rule 7(f) and futility of the amendment. In response, Lindsay has filed motions in

which he first requests a copy of the local rule and second seeks again to add Nurse Marceau as a

defendant.

Motion to Review Local Rule 7(f)

       Lindsay states that he was unaware of Local Rule 7(f) and the requirement that he confer

with opposing counsel before seeking to file a second amended complaint. He asks the Court to

send him a copy of the rule and to excuse his noncompliance. Lindsay’s motion is granted to the

extent that the Clerk is directed to send Lindsay a copy of Local Rule 7. Lindsay also asks the

Court to excuse his failure to comply with the rule, incorrectly assuming that his failure to

comply was the only reason the Court denied his motion to add defendants. The Court

considered Lindsay’s allegations against these defendants and determined that, even if he had

complied with the local rule, leave to amend would be denied because the allegations did not
          Case 3:20-cv-00173-KAD Document 39 Filed 05/11/20 Page 2 of 3



state a plausible claim against them. Thus, to the extent Lindsay requests that his failure to

comply with the rule be excused so as to permit his amendment, that request is denied.

Motion to Amend Defendants

       In his second motion, Lindsay again attempts to add Nurse Marceau as a defendant. As

leave to do so has already been denied, the Court construes this motion as a motion for

reconsideration. See Rosado v. Johnson, 589 F. Supp. 2d 398, 400 (S.D.N.Y. 2008) (“nature of a

motion is determined by its substance and not the label attached to it”) (citations omitted); see

Lujan v. National Wildlife Fed’n, 497 U.S. 871, 909 n.10 (1990) (noting that courts construe

motions according to their substance, not erroneous nomenclature). “The standard for granting [a

motion for reconsideration] is strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked—matters, in

other words, that might reasonably be expected to alter the conclusion reached by the court.”

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citations omitted).

“Reconsideration is not intended for the court to reexamine a decision or the party to reframe a

failed motion.” Fan v. United States, 710 F. App’x 23, 24 (2d Cir. 2018) (citing Questrom v.

Federated Dep't Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y. 2000)); accord Shrader, 70 F.3d at

257 (“[A] motion to reconsider should not be granted where the moving party seeks solely to

relitigate an issue already decided.”).

       Lindsay attempts to identify facts the Court overlooked. First, he states that he did

include Nurse Marceau as a defendant, albeit under the name Nurse Evon. Lindsay is mistaken.

The operative complaint in this action is the Amended Complaint, Doc. No. 13-1. The caption of

his Amended Complaint, Doc. No. 13-1, includes five defendants: Beth Shaw CHN/RN, RN KC,

                                                 2
         Case 3:20-cv-00173-KAD Document 39 Filed 05/11/20 Page 3 of 3



Amy RN Manoki, Loreen Williams APRN, and Andrew RN. In the section of the Amended

Complaint describing all defendants, Lindsay adds Dr. Feder and Correctional Officer Doe. In

neither location does Lindsay indicate that Nurse Marceau or Nurse Evon was intended to be a

defendant in this case. As he was specifically instructed to name as defendants all persons he

alleged were deliberately indifferent to his medical needs, Nurse Marceau is not a defendant.

       As the Court noted in the prior order, the only mention of Nurse Marceau in the

Amended Complaint is that Nurse Evonka walked out of the treatment room. The Court

concluded that this allegation failed to state a plausible claim. Lindsay has not identified any

facts in the Amended Complaint that the Court overlooked in its decision. Instead, he asks the

Court to revisit that decision based on allegations he did not include in the Amended Complaint.

The motion for reconsideration is denied.

Conclusion

       Lindsay’s motion to review Local Rule 7(f) [Doc. No. 37] is GRANTED to the extent

that the Clerk is directed to send Lindsay a copy of Local Rule 7 with this Order and DENIED in

all other respects. His motion to amend defendants [Doc. No. 38], which the Court construes as

a motion for reconsideration, is DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 11th day of May 2020.

                                                     /s/
                                              Kari A. Dooley
                                              United States District Judge




                                                 3
